Citation Nr: 1700433	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee disability; or a bilateral foot disability.

2.  Entitlement to service connection for a right foot disability, claimed as pes planus and hallux valgus.

3.  Entitlement to service connection for a left foot disability, claimed as pes planus and hallux valgus.

4.  Entitlement to an initial rating in excess of 10 percent for right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

6.  Entitlement to special monthly pension based on the need for regular aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from December 1998 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In an August 2011 rating decision, the RO granted service connection for bilateral knee disabilities and assigned each knee a 10 percent disability rating effective March 23, 2011 (the date of the claims).  In an October 2011 rating decision, the RO continued the 10 percent ratings for the Veteran's bilateral knee disabilities and the claims pertaining to special monthly pension (SMP) and nonservice-connected pension were denied.  In December 2011, the Veteran filed a notice of disagreement (NOD) with the October 2011 rating decision.  The RO issued a statement of the case (SOC) in December 2013 and the Veteran filed a substantive appeal in December 2013.

In a January 2013 rating decision, the RO denied, among others the Veteran's service connection claims with regards to her bilateral foot disability.  In April 2013, the Veteran filed an NOD that specifically addressed her bilateral foot disability.  In March 2015, the RO issued a SOC and in May 2015, the Veteran filed a substantive appeal.

In a June 2013 rating decision, the RO denied service connection for a thoracolumbar spine disability as secondary to service-connected bilateral knee disability.  The Veteran filed an NOD in August 2013.  In May 2014, the RO issued an SOC that also addressed the secondary service connection theory.  In May 2014, the Veteran filed a substantive appeal.

In a December 2013 rating decision, the RO granted a separate 10 percent disability rating for right knee instability effective from March 23, 2011 (the date of the original claim for service connection).  The RO also granted entitlement to nonservice-connected pension effective March 23, 2011.  As entitlement to nonservice-connected pension has been granted, this issue is no longer before the Board.  

In November 2015, the Veteran testified before a Decision Review Officer (DRO), and in August 2016, the Veteran testified before the undersigned at a video-conference hearing.  Transcripts of the DRO and video-conference hearings have been associated with the file.

In June 2016, the Veteran submitted additional evidence with a waiver of RO initial review.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The initial increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any action, on her part, is required.

FINDINGS OF FACT

1.  A back disorder is not related to any disease, injury, or incident of service, arthritis did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected bilateral knee disability.

2.  A right and left foot disability, claimed as bilateral pes planus and hallux valgus pre-existed the Veteran's entrance to active duty and did not increase in severity beyond the nature progression during service.

3.  The Veteran is not blind nor does she have uncorrectable vision; she is not a patient in a nursing home, and does not have a single disability rated as 100 percent disabling.

4.  The Veteran does not have a factual need for aid and attendance at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The claim of service connection for a back disability, on a secondary basis to bilateral foot disability, lacks legal merit.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral pes planus and hallux valgus have not been met.  38 U.S.C.A. §§ 1111, 1153, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

4.  The criteria for special monthly pension for aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition to the foregoing, as noted, in November 2015 and August 2016 the Veteran testified regarding her claim before the DRO and undersigned Veterans Law Judge, respectively.  During each respective hearing, the DRO and the Veterans Law Judge along with the Veteran's representative explained the issues and asked the Veteran questions to ascertain the nature of any additional disabilities and symptoms as due to her various claims, the DRO, Veterans Law Judge and the Veteran's representative asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate her claims.  Neither the Veteran nor her representative have suggested any deficiency in the conduct of either hearing; and all pertinent evidence that might substantiate the claims decided herein was identified by the Veteran and has been obtained. Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103 (c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Back

The Veteran seeks entitlement to service connection for a thoracolumbar back disorder as a result of her military service, or, in the alternative, as secondary to her service-connected bilateral knee disabilities.  In this regard, she is service-connected for patellofemoral syndrome with degenerative changes of the bilateral knees.  Indeed, in her April 2013 claim as well as the August 2013 NOD, the Veteran indicated that her service-connected bilateral knee disabilities have led to a severe and daily problem with her back.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's service treatment records do not reflect any treatment or symptomatology referable to the spine.  

VA treatment records dated from October 2011 through March 2015 show intermittent complaints pertaining to the Veteran's back.

During the June 2013 VA examination, the Veteran reported daily low back pain and stiffness.  Physical examination reveals low back tenderness.  X-ray revealed no documentation of arthritis.  The examiner diagnosed thoracolumbar strain.  After a review of the evidence, the examiner opined that the Veteran's current back condition was not caused by or aggravated by her service-connected bilateral knee disability as the knee disability is not of such severity to cause a back condition and there was insufficient evidence of disturbances of alignment with abnormal gait to substantiate a claim of service aggravation. 

During the June 2015 DRO and August 2016 Board hearings, the Veteran reiterated that her current back condition was a result of her service-connected bilateral knee disability.  The Veteran also testified during the August 2016 hearing that her back condition was also a result of her bilateral foot disability.

At the outset, there is no indication that the Veteran's back disorder is directly related to her military service.  Further, the Veteran has specifically indicated that her back disability is due to her service-connected bilateral knee disability, and/or a bilateral foot disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for thoracolumbar back disability. In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's back disorder was not related to her service-connected right knee disabilities.  The Board observes that the VA examiner considered the Veteran's record and medical history in rendering the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiner clearly reviewed the claims file and summarized pertinent clinical records, so the examiner was fully aware of the extent of the Veteran's claimed disorder.  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion. 

With specific regard to the service aggravation aspect of the claim, the June 2013 VA examiner clearly opined that the Veteran's back, was not aggravated by her service-connected bilateral knee disability and provided a sufficient rationale for such opinion based on medical evidence showing that the knees were not of such severity to aggravate the back as there was insufficient evidence of disturbance of alignment with abnormal gait to substantiate the claim.  As discussed above, the Board finds the opinion to be sufficient for appellate review and of high probative value. 

Consequently, based on the foregoing opinion, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's back, disorder is related to her military service or that her service-connected bilateral knee disabilities caused or aggravated such disorder beyond the natural progression. 

Moreover, no other evidence of record refutes the VA examiner's opinion.  In this regard, none of the remaining VA treatment records suggests an etiological relationship between the Veteran's current back disorder and her military service or service-connected bilateral knee disabilities.  As such, given that the medical evidence of record shows that the Veteran's back disorder is not directly related to her military service, or proximately due to or aggravated by the service-connected bilateral knee disabilities, service connection on a direct or secondary basis is not warranted.
The Board has also considered whether service connection is warranted for the Veteran's low back on a presumptive basis.  The Board notes, however, the record fails to show that the Veteran has arthritis of the spine.  As such, presumptive service connection, to include on the basis of any continuity of symptomatology, is not warranted for back disability.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309, Walker, supra.

The Veteran has also offered her opinion that her back disorder has been caused or aggravated by her service-connected bilateral knee disabilities.  The Board notes, however, the question of causation and aggravation of a musculoskeletal disorder of the back, to include back strain involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. See Davidson, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board finds that the Veteran's back disorder is not related to any disease, injury, or incident of service, there is no current evidence of back arthritis that  manifested within one year of service discharge, and such disorder was not caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  Consequently, service connection for such claimed disorder is not warranted. 

Finally, as noted, the Veteran has also indicated that her back disability is due to her current bilateral foot disability.  The provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, as discussed below, service connection for a bilateral foot  disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disability that she alleges caused the claimed disability. Therefore, with respect to the claim of secondary service connection as pertaining to the feet, application of the law to the facts is dispositive, and the appeal under this theory must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral pes planus and hallux valgus

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).

The Veteran asserts that her preexisting bilateral pes planus and hallux valgus was permanently aggravated by her active duty service.  In particular, she indicates that the physical training she was required to do while on active duty worsened her foot disability.  Accordingly, she believes service connection is warranted. 

Here, the Board notes that the July 1998 enlistment examination reflected a diagnosis of moderate asymptomatic pes planus and bilateral hallux valgus consistent with bunion of the bilateral first toes.  Service treatment records show that prior to active duty the Veteran injured her right foot when she stepped off a curb and fell.  X-rays in September 1998 showed a non-displaced fracture of the tuberosity of the base of the right fifth metatarsal.  A right foot x-ray on December 7, 1998, showed no obvious fracture.  In December 1998, the Veteran reported that her left foot was scraped.  A diagnosis of a skin injury was assessed.  The Veteran also reported left foot 2nd toe pain.

Post service private treatment records, received in June 2016, show the Veteran underwent a right foot bunionectomy in November 2007, and a left foot bunionectomy in February 2008.  In November 2013, she reported numbness and paresthesias of the feet.  Gait testing was normal and symmetrical with normal station and no ataxia.  

Post service VA treatment records show complaints of pain, numbness, and tingling in the feet.  In a May 2013 record, the examiner indicated that such could be related to diabetic neuropathy.

On September 2012 VA foot examination, bilateral hallux valgus and degenerative joint disease of the left first metatarsal was noted.  The VA examiner essentially opined (in September 2012 and a subsequent November 2012 opinion) that the bilateral foot disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner based the opinion on the fact that the Veteran did not report any symptoms or receive any treatment related to hallux valgus in service.  Further the examiner noted that the Veteran's in-service foot treatment consisted of a left abrasion and left second toe pain, and that her activity was restricted during active duty due to other conditions, which limited stress to her feet while on active duty.  The examiner noted that the Veteran denied any symptoms of the second toe during the examination, except for numbness on the dorsum first and second toe with the onset in 2008 following surgery.

During the June 2015 DRO hearing, the Veteran confirmed asymptomatic bilateral pes planus and hallux valgus during the entrance examination.  She indicated that she first had complaints in December 1998.  She reported that during basic training she was not provided with the proper shoes.  The Veteran stated that she received different shoes and was placed on light duty for two days.

The Veteran underwent another compensation examination in December 2015. After review of the cumulative evidence (including personal testimony provided at the June 2015 DRO hearing), interview, and examination, the examiner opined the Veteran's bilateral pes planus and hallux valgus pre-existed active duty service and were not permanently aggravated beyond normal progression due to the rigors of basic training.  The examiner explained that the service treatment records do not indicate any issues related to the Veteran's current conditions with the exception of the July 1998 entrance physical noting the foot disability was asymptomatic.  The examiner noted that the Veteran was seen throughout service for complaints of right knee pain, and was eventually unable to complete basic training due to the knee. There were no complaints pertaining to the current foot disabilities.  Regarding the Veteran's contention that her biomechanics impacted her feet, the examiner noted that both of the Veteran's knees would have been symptomatic and affected.  The examiner stated the evidence does not indicate the Veteran's feet are a result of a biomechanical reason.  The examiner noted there were no indication of relevant symptoms of any kind present during basic training, and the examiner found the Veteran's lay testimony inconsistent with the clinical scenario and documentation that were presented during basic training.  

A May 2016 VA podiatry outpatient treatment record documents the Veteran's complaints of bilateral foot pain as well as pain in the first metatarsophalangeal joints when she is walking.  She indicated that she was unable to fit her orthotics in her shoes, and that she feels off balance because of the numbness in her big toes, bilaterally.  The impression was pain, bilateral hallux abducto valgus, and bilateral pes planus.

In a June 2016 statement as well as during the August 2016 Board video-conference hearing, the Veteran reiterated her contentions that her pre-existing bilateral foot disability was aggravated by service. 

In this case, the Veteran's bilateral pes planus and hallux valgus was noted upon her entry into active duty service.  Moreover, such did not increase in severity beyond the nature progression during service and, therefore, service connection is not warranted.  In this regard, the Board places great probative value on the opinions provided by the VA examiners in September 2012 and December 2015.  Indeed, the examiners noted a pre-service diagnosis of pes planus and hallux valgus.  The examiners also noted the lack of chronic complaints or treatment related to pes planus and hallux valgus while on active duty.  Thus, given these facts, the examiner opined that the Veteran's bilateral pes planus and hallux valgus were not related to or aggravated by her military service.  The examiners reviewed the claims file, to include the Veteran's contentions, her service treatment records that documented an abrasion to the left foot; as well as left second toe pain, and post-service treatment records, and conducted a physical examination.  As such, the opinions were based on an accurate and complete factual premise.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the September 2012 and December 2015 VA examiner's opinions.  There is no contrary medical opinion of record.
In this regard, the Board notes that the Veteran is competent to describe the current nature of her pes planus and hallux valgus.  However, she is not competent to offer an opinion as to whether her military service aggravated her pes planus and hallux valgus beyond the natural progression.  The question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the Board finds that the impact, if any, of the Veteran's activities during her military service on her pre-existing pes planus and hallux valgus is a complex medical question and as such involves the knowledge of the nature and expected progression of pes planus and hallux valgus.  Accordingly, the question of whether the Veteran's pes planus and hallux valgus increased beyond the natural progression during service may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also v. Nicholson, 21 Vet. App. 456 (2007). 

Therefore, for the foregoing reasons, the Veteran's claim for service connection for bilateral pes planus and hallux valgus must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Special Monthly Pension

The Veteran claims that she is entitled to either special monthly pension based on the need for aid and attendance or by reason of being housebound.  In order to demonstrate entitlement to special monthly pension benefits, the Veteran must meet certain criteria to establish her need for regular aid and attendance or her status for housebound benefits. 

Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521 (d), (e); see also 38 C.F.R. §§ 3.351(b), (c), (d). 

In this case, the Veteran does not have a disability rated as permanent and total. Accordingly, she does not qualify for the special monthly pension based on being housebound.  Therefore, the Board evaluates whether special monthly pension by reason of the need for aid and attendance is warranted.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a); 38 C.F.R. § 3.351 (c).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. 

The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a). 
In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require her to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Post service private and VA treatment records do not show the Veteran requires the assistance of another individual to perform activities of daily living.  There is no indication the Veteran is a patient in a nursing home, nor is she blind with visual acuity of 5/200 or less.

During an August 2011 VA examination, it was noted that the Veteran was well-nourished and able to ambulate from the waiting room to the examination room without any assistive devices.  The psychiatric examination was normal and the physical examination did not reveal any abnormalities that would meet the criteria for aid and attendance.

VA treatment records dated in May 2014 documents the Veteran was walking on the treadmill for 30 minutes most days of the week.  She was noted to be in school studying for her masters in psychology.  

During a March 2015 VA examination, the examiner noted the Veteran was independent with most activities of daily living, however she did require some assistance getting up out of the tub.  It was also noted that the Veteran had some assistance with cooking and cleaning activities due to a bilateral hand condition.  The Veteran was also noted to be in vocational rehabilitation studying psychology.

Based on a review of the record, the Board finds that special monthly pension is not warranted.  A preponderance of the evidence shows that the Veteran is not in need of regular aid and attendance.  While it was noted in March 2015 that she did require some assistance with getting out of the tub, and cooking and cleaning, the evidence is undisputed that the Veteran lives at home, is not blind, is able to feed herself, has the ability to attend to the needs of nature, and is not confined to a bed.  As noted in the treatment records, the Veteran is able to ambulate, and on several occasions, was walking on the treadmill for 30 minutes most days of the week. 

To the extent the Veteran's lay claims contradict the VA examiners' findings, they are outweighed in probative value by such findings because the VA examiners have greater training, knowledge, and experience in assessing disabilities than does the Veteran.  Accordingly, special monthly pension based on the need for regular aid and attendance is not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107  (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a back disability, to include as secondary to service-connected bilateral knee disability; or a bilateral foot disability is denied.

Service connection for a right foot disability, claimed as pes planus and hallux valgus is denied.

Service connection for a left foot disability, claimed as pes planus and hallux valgus is denied.

Entitlement to special monthly pension based on the need for aid and attendance or housebound status is denied.


REMAND

The initial increased rating claims for right and left knee disabilities must be remanded to obtain a new VA examination.  At the August 2016 hearing, the Veteran indicated that these service-connected conditions have worsened since the last VA examination.  Indeed, the Veteran reported that she was in constant pain and that it was "getting worse." She also reported that the swelling in her knees was getting worse, and that she was constantly tripping up the stairs due to balance issues.  See August 2016 hearing transcript at 11-13.  Further, she indicated that the knees have increased to the point that her provider has indicated she needs knee replacements.  See August 2016 hearing transcript at 11.  In light of these statements, the Veteran should be afforded a new VA examination to assess the current nature and severity of the service-connected knee disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that she has received and take appropriate measures to obtain those records.  Any more current records of the Veteran's VA medical treatment she wants considered should also be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all relevant updated treatment records pertaining to the bilateral knees (the most recent VA treatment records of record are from May 2016).

2.  Schedule the Veteran for a VA examination by a qualified medical provider.  The examiner must review the record. 

(a) The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing in both service-connected right knees.  If the knees cannot be tested on "weight-bearing," then the examiner should indicate that such testing cannot be done. 
(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner should provide an explanation for why this is so. 

The examination should also include testing for any increased instability of the right knee; as well as any instability of the left knee.

(c) Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's bilateral knee disability has on her occupational functioning, and whether or not her bilateral knee disability impacts her ability to perform ordinary activities of daily living. 

A fully articulated medical rationale for each opinion expressed should be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


